Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Puranik et al (NPL: Global optimization of an industrial gas network operation, 2016) teaches an optimization methodology to determine the efficient production and distribution decisions in the face of fluctuating electricity prices and contractual obligations for a real-time operation of an industrial gas network consisting of pipelines that connect several air separation plants to various consumers. The global optimization of a mixed-integer nonlinear programming model (MINLP) representing the network operations. The optimization model is solved for every time step on
a rolling horizon basis to make operating decisions (e.g. operating parameters). 
Lotero et al (NPL: On improving the online performance of production scheduling: application to air separation units, 2017) teaches a methodology based on flexibility analysis and robust optimization to ensure feasibility of real-time operational decisions at air separation units (ASUs) for future time periods within a scheduling horizon. This methodology proposes approaches to improve the online performance of a production schedule for ASUs by using the real-time optimization layer.
Mantegazza et al (US2015/0134276 A1) teaches a method for detecting and identifying obstructions in a pipeline network for transporting fluids. The network is composed of a plurality of pipeline sections and a plurality of junctions. The method include the steps of acquiring the geometrical data of a predefined number of pipeline sections for which the presence of obstructions has to be evaluated; measuring the actual flow-rate values of the fluid in one or more pipeline sections and of the actual pressure values of the fluid at one or more junctions of the network; comparing the values of the nominal diameters of said pipeline sections  and the corresponding equivalent diameters of said pipeline sections and calculating the theoretic flow-rate values and pressure values of the fluid for said equivalent diameters. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 16:

    PNG
    media_image1.png
    531
    730
    media_image1.png
    Greyscale

in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148